PRITCHARD, Presiding Judge.
Appellant in 1975 was convicted by the verdict of a jury of robbery in the first degree. His sentence was for 18 years confinement in the Division of Corrections. The conviction was affirmed in State v. Hanson, 541 S.W.2d 79 (Mo.App.1976).
The ground presented in the present Rule 27.26 motion is that women were impermis-sibly excluded from the jury under Duren v. Missouri, 439 U.S. 357, 98 S.Ct. 1875, 56 L.Ed.2d 387 (1979). Appellant’s trial counsel made no objection to the composition of the jury. He testified that he was aware of the case of Taylor v. Louisiana, 419 U.S. 522, 95 S.Ct. 692, 42 L.Ed.2d 690 (1975), which was handed down prior to appellant’s trial. He did not know, however, that the Taylor case had any application to appellant’s trial. In Benson v. State, 611 S.W.2d 538 (Mo.App.1980), it was decided that in cases tried between the Taylor case and State v. Duren, 556 S.W.2d 11 (Mo. banc 1977), and there was no objection lodged against the method of jury selection, relief would not be accorded under Rule 27.26. See also the many cases following Benson. The issue is here identical and Benson controls.
*554An extended opinion would have no prec-edential value. Rule 84.16(b).
The judgment is affirmed.
All concur.